       Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


MEGAN LUNDY, individually and on behalf     Case No. 1:20-cv-04944-GBD-OTW
of all others similarly situated,

                         Plaintiff,
      v.

IDEANOMICS, INC., ALFRED POOR,
BRUNO WU, and CONOR MCCARTHY,

                         Defendants.



ANDREW KIM, Individually and On Behalf of   Case No. 1:20-cv-05203-GBD-OTW
All Others Similarly Situated,

                         Plaintiff,
      v.

IDEANOMICS, INC., ALFRED POOR,
BRUNO WU, and CONOR MCCARTHY,

                         Defendants.


         MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF
      RENE AGHAJANIAN FOR CONSOLIDATION OF RELATED ACTIONS,
          APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                      SELECTION OF COUNSEL
 Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 2 of 16




                                        TABLE OF CONTENTS

                                                                                                                                Page

INTRODUCTION ...............................................................................................................1
FACTUAL BACKGROUND ..............................................................................................2
ARGUMENT .......................................................................................................................5
A.        The Related Actions Should Be Consolidated .........................................................5
B.        Mr. Aghajanian Satisfies the PSLRA’s Requirements and Should
          Be Appointed Lead Plaintiff ....................................................................................6
          1.         Mr. Aghajanian Has Timely Moved for Appointment as Lead
                     Plaintiff ........................................................................................................7
          2.         Mr. Aghajanian Has the Largest Financial Interest in the Relief
                     Sought by the Class ......................................................................................8
          3.         Mr. Aghajanian Satisfies the Requirements of Rule 23 ...............................8
                     a.         Mr. Aghajanian’s Claims Are Typical .............................................8
                     b.         Mr. Aghajanian Is Adequate ............................................................9
C.        Mr. Aghajanian’s Selection of Counsel Should Be Approved ..............................11
CONCLUSION ..................................................................................................................12




                                                            i
             Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 3 of 16




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

In re Cohen v. U.S. Dist. Court for the N. Dist. of Cal.,
    586 F.3d 703 (9th Cir. 2009) ...................................................................................................11

Jakobsen v. Aphria, Inc.,
   No. 18 Civ. 11376 (GBD), 2019 WL 1522598 (S.D.N.Y. Mar. 27, 2019) ..................... passim

Kaplan v. Gelfond,
   240 F.R.D. 88 (S.D.N.Y. 2007) ..................................................................................... 5, 8-9, 9

Statutes

15 U.S.C. § 78u-4(a) .............................................................................................................. passim

Other Authorities

Fed. R. Civ. P. 23 .........................................................................................................................8, 9




                                                                      ii
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 4 of 16




       Rene Aghajanian (“Mr. Aghajanian”) respectfully submits this memorandum of law in

support of his motion for: (1) consolidation of the above-captioned related actions pursuant to

Federal Rule of Civil Procedure 42(a) (“Rule 42(a)”); (2) appointment as Lead Plaintiff pursuant

to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-

4(a)(3)(B); and (3) approval of his selection of Kessler Topaz Meltzer & Check, LLP (“Kessler

Topaz”) as Lead Counsel for the class.

       INTRODUCTION

       Presently pending in this District are two related securities class actions (the “Related

Actions”) asserting claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), against Ideanomics, Inc. (“Ideanomics” or

the “Company”) and certain of the Company’s executive officers and directors (collectively,

“Defendants”). The Related Actions are brought on behalf of purchasers of Ideanomics securities

between March 20, 2020, and June 25, 2020 (the “Class Period”). Because the Related Actions

involve common issues of law and fact, Mr. Aghajanian respectfully suggests that consolidation

is appropriate under Rule 42(a).

       After consolidation, the PSLRA governs the selection of the Lead Plaintiff in class actions

asserting claims under the federal securities laws. Specifically, the PSLRA requires a court to

appoint as Lead Plaintiff the movant: (1) making a timely motion under the PSLRA’s sixty-day

deadline; (2) who asserts the largest financial interest in the litigation; and (3) who also satisfies

the relevant requirements of Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”). 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I); Jakobsen v. Aphria, Inc., No. 18 Civ. 11376 (GBD), 2019 WL

1522598, at *4 (S.D.N.Y. Mar. 27, 2019) (Daniels, J.) (same).




                                                  1
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 5 of 16




        Here, Mr. Aghajanian respectfully submits that he is the presumptively “most adequate

plaintiff” under the PSLRA and should be appointed as Lead Plaintiff. Mr. Aghajanian’s motion

is timely and his losses of approximately $105,176 under a last-in, first-out (“LIFO”) analysis in

connection with his transactions in Ideanomics securities during the Class Period represent the

largest known financial interest in the relief sought by the class. See Declaration of Naumon A.

Amjed in Support of the Motion of Rene Aghajanian for Consolidation of Related Actions,

Appointment as Lead Plaintiff, and Approval of Selection of Counsel (“Amjed Decl.”), Exs. A &

B. In addition to asserting the largest financial interest, Mr. Aghajanian satisfies the relevant

requirements of Rule 23 because his claims are typical of all members of the class and because he

will fairly and adequately represent the class. See Section III.B, infra. Further, as set forth in the

Declaration of Rene Aghajanian, submitted herewith, Mr. Aghajanian fully understands the Lead

Plaintiff’s obligations to the class under the PSLRA and is willing and able to undertake the

responsibilities of the Lead Plaintiff to ensure the vigorous prosecution of the Related Actions.

See Amjed Decl., Ex. C (the “Aghajanian Declaration”).

        Finally, Mr. Aghajanian respectfully requests that his selection of Kessler Topaz as Lead

Counsel for the class be approved. Kessler Topaz is a nationally recognized securities class action

litigation firm that has recovered billions of dollars in damages for injured shareholders. See

Section III.C, infra. Thus, Kessler Topaz is highly qualified to prosecute this case and should be

appointed Lead Counsel for the class. See 15 U.S.C. § 78u-4(a)(3)(B)(v) (“The most adequate

plaintiff shall, subject to the approval of the court, select and retain counsel to represent the class.”).

        FACTUAL BACKGROUND

        Ideanomics, a Nevada corporation with principal executive offices in New York, New

York, historically provided video-on-demand services before becoming a financial technology




                                                    2
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 6 of 16




(“fintech”) company in 2017. The Company briefly traded petroleum products and electrical

components, among other things, before disposing of these businesses and launching its Mobile

Energy Global (“MEG”) business unit in 2019, purportedly to provide end-to-end procurement,

financing, charging, and energy management services for fleet operators of commercial electronic

vehicles (“EVs”), principally in the People’s Republic of China.

       As alleged in the Related Actions, during the Class Period, Defendants made materially

false and misleading statements and omissions regarding the Company’s business, operations, and

prospects. Specifically, Defendants made false and misleading statements and/or failed to disclose

that: (1) Ideanomics’s Qingdao-MEG Sales Center (the “MEG Center”) was not “a one million

square foot EV expo center”; (2) the Company had been using doctored or altered photographs of

the purported MEG Center; (3) the Company’s EV business in China was not performing nearly

as strongly as Ideanomics had represented; and (4) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

       The truth about the Company’s MEG Center and EV business began to emerge on June 25,

2020, when Hindenburg Research (“Hindenburg”) issued a series of tweets calling Ideanomics “an

egregious & obvious fraud,” noting that the Company “has a history of changing b[usiness] models

and pumping—then dumping—each new endeavor,” and predicting that “[i]ts move into EVs will

be no different.” In support of its assertions, Hindenburg cited the following: (1) an allegedly

photoshopped picture from 2018 that had apparently been doctored to bear a 2020 timestamp and

an “MEG” logo to convince investors that the photographed location was a current view of the

purported MEG Center; (2) findings from Hindenburg’s on-site investigation of the MEG Center

revealing that the facility is operated by nearly 100 sales groups; (3) a recorded conversation

between Hindenburg’s investigator and the facility’s main office confirming that it had not heard




                                                 3
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 7 of 16




of Ideanomics or MEG; and (4) multiple other conversations with five purported Ideanomics

customers and a number of the site’s sales groups, none of whom had heard of the Company.

       Additionally, that same day, J Capital Research (“J Capital”) issued a report characterizing

Ideanomics as “a zero” where “shareholders get wiped out.” J Capital reported its own findings,

which were consistent with Hindenburg’s research, and described, among other things, the

following concerns: (1) the site where the purported MEG Center is located is “in financial distress

and not honoring the contracts with people who bought shops there”; (2) neither the Company’s

purported joint venture partner nor its parent entity had heard of the Company or the joint venture

itself; (3) the Company’s last four businesses—including its video-on-demand, oil and electronics

trading, fintech, and cryptocurrency endeavors—have resulted in $211.9 million of shareholder

losses since 2014; and (4) Ideanomics has a history of frequently replacing its outside auditor and

is currently employing a Colorado-based auditor with no affiliates in China; and the Company has

engaged in a “Round Robin of Self-Dealing,” whereby Ideanomics purchases large interests in

companies with “negligible revenue and large losses.”

       In response to these reports, the price of Company stock declined $0.65 per share, or

approximately 21%, from a close of $3.09 per share on June 24, 2020, to close at $2.44 per share

on June 25, 2020.

       On the following day, June 26, 2020, Ideanomics responded to Hindenburg’s and J

Capital’s allegations, calling them a “coordinated attack on the company’s credibility in order to

seek financial gain from a drop in the company’s share price.” Asserting that it had “sufficient

cash to maintain its current operations for at least 12 months,” Ideanomics stated that it “would

like to clarify the status of its [MEG Center],” revealing that its existing activities at the site

“occupy approximately . . . 215,000 square feet”—contradicting the Company’s prior claims that




                                                 4
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 8 of 16




the MEG Center “is a one million square foot EV expo center.” Ideanomics also released an aerial

view of the MEG Center. In response, Hindenburg stated that the Company’s aerial image is

“drone footage of the outside of the entire facility,” and that “video from INSIDE the facility . . .

shows they have absolutely no presence on site whatsoever.” Hindenburg also posted its own

video of the inside of the purported MEG Center, alleging that the facility is “actually called the

Qingdao Fidelity International Trade City . . . which shows only few cars for sale, and no sign of

the company on site.” Hindenburg further stated that Ideanomics “has fabricated its supposed

sales center,” and that “[w]e continue to believe . . . that the company is engaged in flagrant

securities fraud and that its stock will wind up in the pennies or halted by regulators.” On this

news, the price of Company stock declined an additional $0.98 per share, or approximately 40.2%,

from a close of $2.44 per share on June 25, 2020, to close at $1.46 per share on June 26, 2020—

marking a two-day decline of approximately 52.8%.

       ARGUMENT

       A.      The Related Actions Should Be Consolidated

       The PSLRA provides that “[i]f more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed,” courts shall not

appoint a lead plaintiff until “after the decision on the motion to consolidate is rendered.” 15

U.S.C. § 78u-4(a)(3)(B)(ii). Under Rule 42(a), consolidation is appropriate where the actions

“involve[s] a common question of law and fact.” Kaplan v. Gelfond, 240 F.R.D. 88, 90-91

(S.D.N.Y. 2007).

       There are at least two related securities class actions pending in this District on behalf of

investors who purchased Ideanomics securities during the Class Period:




                                                 5
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 9 of 16




                Case Caption                                Civil No.                 Date Filed

       Lundy v. Ideanomics, Inc., et al.          1:20-cv-04944-GBD-OTW              June 28, 2020

        Kim v. Ideanomics, Inc., et al.           1:20-cv-05203-GBD-OTW              July 7, 2020

       The Related Actions assert claims under the Exchange Act against identical defendants,

across identical class periods, and concerning the same conduct. Accordingly, consolidation is

appropriate under Rule 42(a). See Aphria, 2019 WL 1522598, at *1 (“Here, consolidation is

clearly appropriate because all four cases involve ‘substantially identical questions of law and

fact.’” (quoting Reitan v. China Mobile Games & Ent. Grp., Ltd., 68 F. Supp. 3d 390, 394

(S.D.N.Y. 2014))).

       B.      Mr. Aghajanian Satisfies the PSLRA’s Requirements and Should Be
               Appointed Lead Plaintiff

       The PSLRA establishes the procedure for selecting a lead plaintiff in a class action lawsuit

asserting claims under the federal securities laws. See 15 U.S.C. § 78u-4(a)(1)-(3)(B)(i).

       First, a plaintiff who files the initial action must publish a notice to the class within twenty

days of filing the action informing class members of: (1) the pendency of the action; (2) the claims

asserted therein; (3) the purported class period; and (4) the right to move the court to be appointed

as lead plaintiff within sixty days of the publication of the notice. See id. § 78u-4(a)(3)(A)(i).

Within sixty days after publication of the notice, any member of the proposed class may apply to

the court to be appointed as lead plaintiff, whether or not they have previously filed a complaint

in the action. See id. § 78u-4(a)(3)(A)-(B).

       Second, the PSLRA provides that within ninety days after publication of the notice, the

court shall consider any motion made by a class member and shall appoint as lead plaintiff the

member of the class that the court determines to be most capable of adequately representing the

interests of class members. See id. § 78u-4(a)(3)(B)(i). In determining the “most adequate



                                                  6
        Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 10 of 16




plaintiff,” the PSLRA provides that the court shall adopt a presumption that the most adequate

plaintiff in any private action arising under the PSLRA is the person that:

                (aa) has either filed the complaint or made a motion in response to a
                notice . . . ;

                (bb) in the determination of the court, has the largest financial
                interest in the relief sought by the class; and

                (cc) otherwise satisfies the requirements of Rule 23 of the Federal
                Rules of Civil Procedure.

Id. § 78u-4(a)(3)(B)(iii)(I). The “most adequate plaintiff” presumption may be rebutted only upon

“proof” that the movant “will not fairly and adequately protect the interests of the class” or “is

subject to unique defenses that render such plaintiff incapable of adequately representing the

class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

        Here, Mr. Aghajanian is the “most adequate plaintiff” because he: (1) timely moved for

appointment as Lead Plaintiff; (2) possesses the “largest financial interest in the relief sought by

the class”; and (3) “otherwise satisfies the requirements of Rule 23” for purposes of this motion.

Id. § 78u-4(a)(3)(B)(iii)(I).

                1.      Mr. Aghajanian Has Timely Moved for Appointment as Lead Plaintiff

        The PSLRA allows any member of the class to move for appointment as lead plaintiff

within sixty days of the publication of notice that the first action has been filed. See id. § 78u-

4(a)(3)(A)(i)(II). Here, in connection with the filing of the first of the Related Actions, notice was

published on June 28, 2020, in GlobeNewswire. See Amjed Decl., Ex. D. Thus, August 27, 2020,

is the deadline for class members to seek appointment as Lead Plaintiff. See 15 U.S.C. § 78u-

4(a)(3)(A)-(B). Accordingly, Mr. Aghajanian has timely moved this Court for appointment as

Lead Plaintiff on behalf of all members of the class.




                                                  7
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 11 of 16




                2.     Mr. Aghajanian Has the Largest Financial Interest in the Relief Sought
                       by the Class

        The PSLRA instructs the Court to adopt a rebuttable presumption that the “most adequate

plaintiff” is the movant with the “largest financial interest in the relief sought by the class” who

“otherwise satisfies the requirements of Rule 23.”         Id. § 78u-4(a)(3)(B)(iii)(I).   Here, Mr.

Aghajanian suffered losses of approximately $105,176 under a LIFO analysis in connection with

his transactions in Ideanomics securities during the Class Period. Amjed Decl., Exs. A & B. To

the best of his knowledge, Mr. Aghajanian has the largest financial interest in this matter and is

the presumptive “most adequate plaintiff.”

                3.     Mr. Aghajanian Satisfies the Requirements of Rule 23

        In addition to possessing the largest financial interest in the relief sought by the class, the

lead plaintiff must also “otherwise satisf[y] the requirements of Rule 23 of the Federal Rules of

Civil Procedure” in order to trigger the presumption of adequacy.             See 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I).

        Rule 23(a) provides that a party may serve as a class representative if the following four

requirements are satisfied:

                (1) the class is so numerous that joinder of all members is
                impracticable; (2) there are questions of law or fact common to the
                class; (3) the claims or defenses of the representative parties are
                typical of the claims or defenses of the class; and (4) the
                representative parties will fairly and adequately protect the interests
                of the class.

Fed. R. Civ. P. 23(a). At the lead plaintiff selection stage of litigation, only a “preliminary

showing” of typicality and adequacy is required. Aphria, 2019 WL 1522598, at *5.

                       a.      Mr. Aghajanian’s Claims Are Typical

        The typicality requirement is satisfied when the presumptive lead plaintiff’s “claims arise

from the same conduct from which the other class members’ claims and injuries arise.” Kaplan,



                                                  8
        Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 12 of 16




240 F.R.D. at 94 (citation omitted). Mr. Aghajanian satisfies the typicality requirement because,

just like all other proposed class members, he seeks recovery for losses incurred as a result of

Defendants’ misrepresentations and omissions that resulted in subsequent declines in the price of

Ideanomics securities. Thus, Mr. Aghajanian’s claims arise from the same conduct as those of the

other class members and Mr. Aghajanian is typical. See Aphria, 2019 WL 1522598, at *5 (finding

that a lead plaintiff movant had satisfied the typicality requirement where, “like all members of

the class, he allege[d] that he purchased [the company’s] stock during the class period and suffered

losses after it was discovered that [the company’s] misleading statements artificially inflated its

stock price during that period”).

                       b.      Mr. Aghajanian Is Adequate

       The adequacy element of Rule 23 is satisfied where the lead plaintiff can “fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). In evaluating a movant’s

adequacy, courts consider whether: “(1) class counsel is qualified, experienced, and generally able

to conduct the litigation; (2) there is no conflict between the proposed lead plaintiff and the

members of the class; and (3) the proposed lead plaintiff has a sufficient interest in the outcome of

the case to ensure vigorous advocacy.” Kaplan, 240 F.R.D. at 94 (citations omitted).

       Mr. Aghajanian is adequate because his interest in vigorously pursuing claims against

Defendants—given his substantial losses—is aligned with the interests of the members of the class

who were similarly harmed as a result of Defendants’ false and misleading statements. There is

no potential conflict between Mr. Aghajanian’s interests and those of the other members of the

class, and Mr. Aghajanian is fully committed to vigorously pursuing the claims on behalf of the

class. See Aphria, 2019 WL 1522598, at *5 (“It also appears that [movant] will fairly and

adequately represent the proposed class because he has selected qualified and experienced counsel,




                                                 9
          Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 13 of 16




there is no known conflict between him and the other putative members of the class, and his

significant financial losses ensure that he will vigorously prosecute this case.”). Moreover, as set

forth in the Aghajanian Declaration, Mr. Aghajanian fully understands the Lead Plaintiff’s

responsibilities and obligations to the class under the PSLRA, which include acting as a fiduciary

for all class members, staying informed about the litigation, attending court proceedings,

depositions, settlement mediations, and hearings as needed, and communicating regularly with

counsel, including reviewing and authorizing the filing of important litigation documents, and is

willing and able to undertake these responsibilities to ensure the vigorous prosecution of this

Action. See Amjed Decl., Ex. C. Additionally, Mr. Aghajanian—who has a law degree and

previously worked as a financial advisor—is well-equipped to oversee the work of Lead Counsel.

See id.

          Mr. Aghajanian has further demonstrated his adequacy through his selection of Kessler

Topaz as Lead Counsel for the class. As discussed more fully below, Kessler Topaz is highly

qualified and experienced in the area of securities class action litigation and has repeatedly

demonstrated its capability to conduct complex securities class action litigation in an efficient,

effective, and professional manner. Mr. Aghajanian is aware that he was under no obligation to

select Kessler Topaz as his counsel and was free to select any qualified counsel. See id. ¶ 5. Mr.

Aghajanian’s selection followed a review of Kessler Topaz’s qualifications to act as class counsel

in securities fraud class actions. See id. ¶ 6.

          The evidence submitted by Mr. Aghajanian establishing his commitment to zealously and

efficiently representing the interests of the class as Lead Plaintiff is more than sufficient to satisfy

the adequacy and typicality requirements here.




                                                  10
         Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 14 of 16




         C.     Mr. Aghajanian’s Selection of Counsel Should Be Approved

         The PSLRA vests authority in the lead plaintiff to select and retain counsel, subject to the

Court’s approval. See 15 U.S.C. § 78u-4(a)(3)(B)(v); In re Cohen v. U.S. Dist. Court for the N.

Dist. of Cal., 586 F.3d 703, 712 (9th Cir. 2009) (“[I]f the lead plaintiff has made a reasonable

choice of counsel, the district court should generally defer to that choice.”) (citations omitted).

Here, Mr. Aghajanian has selected and retained Kessler Topaz to serve as Lead Counsel for the

class.   Mr. Aghajanian’s selection of counsel should be approved.          See 15 U.S.C. § 78u-

4(a)(3)(B)(v); Aphria, 2019 WL 1522598, at *5 (“There is a strong presumption in favor of

approving a properly-selected lead plaintiff’s decision as to counsel.”) (citation omitted).

         Kessler Topaz specializes in prosecuting complex class action litigation and is one of the

leading law firms in its field. See Amjed Decl., Ex. E (Kessler Topaz’s Firm Résumé). The firm

is actively engaged in complex litigation and has successfully prosecuted numerous securities

fraud class actions on behalf of injured investors, including: In re Tyco International, Ltd.

Securities Litigation, No. 02-md-1335 (PB) (D.N.H.) ($3.2 billion recovery); In re Bank of

America Corp. Securities, Derivative, & Employee Retirement Income Security Act (ERISA)

Litigation, No. 09-md-2058 (PKC) (S.D.N.Y.) ($2.425 billion recovery); In re Wachovia

Preferred Securities & Bond/Notes Litigation, No. 09-cv-6351 (RJS) (S.D.N.Y.) ($627 million

recovery); and In re Lehman Bros. Equity/Debt Securities Litigation, No. 08-cv-5523 (LAK)

(S.D.N.Y.) ($615 million recovery). Additionally, Kessler Topaz is currently serving as lead or

co-lead counsel in several high profile securities class actions across the country and in this

District, including: Sjunde AP-Fonden v. The Goldman Sachs Group, Inc., No. 18-cv-12084

(VSB) (S.D.N.Y.); Sjunde AP-Fonden v. General Electric Co., No. 17-cv-8457 (JMF) (S.D.N.Y.);

and In re Kraft Heinz Securities Litigation, No. 19-cv-01339 (RMD) (N.D. Ill.).




                                                 11
        Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 15 of 16




       Kessler Topaz’s commitment to zealous representation is also evident from its trial

experience under the PSLRA. Specifically, the firm obtained a rare jury verdict in the class’s favor

after a week-long trial in In re Longtop Financial Technologies Ltd. Securities Litigation, No. 11-

cv-3658 (SAS) (S.D.N.Y.)—which at the time was one of just thirteen securities class actions to

reach a verdict since enactment of the PSLRA in 1995 (based on post-enactment conduct). The

firm also obtained the largest damage award in Delaware Chancery Court history following a trial

before Chancellor Leo E. Strine, Jr. See In re S. Peru Copper Corp. S’holder Derivative Litig.,

No. 961-CS (Del. Ch.), aff’d Ams. Mining Corp. v. Theriault, 51 A.3d 1213, 1262-63 (Del. 2012)

(affirming final judgment, with interest, of $2 billion).

       Thus, the Court may be assured that, in the event this motion is granted, the class will

receive the highest caliber of legal representation available. Accordingly, Mr. Aghajanian’s

selection of counsel should be approved. See Aphria, 2019 WL 1522598, at *5 (approving the

lead plaintiff’s selection of counsel).

       CONCLUSION

       For the reasons stated herein, Mr. Aghajanian respectfully requests that the Court: (1)

consolidate the above-captioned actions; (2) appoint Mr. Aghajanian as Lead Plaintiff: (3) approve

his selection of Kessler Topaz as Lead Counsel for the class; and (4) grant such other relief as the

Court may deem just and proper.

DATED: August 27, 2020                                 Respectfully submitted,

                                                       KESSLER TOPAZ
                                                        MELTZER & CHECK, LLP

                                                       S/ Naumon A. Amjed
                                                       Naumon A. Amjed
                                                       Ryan T. Degnan
                                                       Karissa J. Sauder
                                                       280 King of Prussia Road




                                                 12
Case 1:20-cv-04944-GBD Document 16 Filed 08/27/20 Page 16 of 16




                                   Radnor, PA 19087
                                   Tel: (610) 667-7706
                                   Fax: (610) 667-7056
                                   namjed@ktmc.com
                                   rdegnan@ktmc.com
                                   ksauder@ktmc.com

                                   Counsel for Rene Aghajanian and
                                   Proposed Lead Counsel for the Class

                                   THE SCHALL LAW FIRM
                                   Brian Schall
                                   2049 Century Park East, Suite 2460
                                   Los Angeles, CA 90067
                                   Tel: (310) 301-3335
                                   Fax: (877) 590-0482
                                   brian@schallfirm.com

                                   Additional Counsel for Rene Aghajanian




                              13
